EXHIBIT 10.1

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE U.S. SECURITIES ACT. SUCH SECURITIES
MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S.
SECURITIES ACT. THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE
NOT BEEN APPROVED OR RECOMMENDED BY THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED ON THE ACCURACY OR ADEQUACY OF THIS AGREEMENT. ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 

THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY IN OR FROM A
JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF MULTILATERAL
INSTRUMENT 51-105 “ISSUERS QUOTED IN THE U.S. OVER-THE-COUNTER MARKETS” ARE MET.
THESE CONDITIONS INCLUDE THE REQUIREMENTS THAT THE HOLDER OF THE SECURITY
OFFERED HEREBY MUST NOT TRADE THE SECURITY IN OR FROM A JURISICTION IN CANADA
UNLESS (A) THE SECURITY HOLDER TRADES THE SECURITY THROUGH AN INVESTMENT DEALER
REGISTERED IN A JURISDICTION OF CANADA FROM AN ACCOUNT AT THAT DEALER IN THE
NAME OF THAT SECURITY HOLDER, AND (B) THE DEALER EXECUTES THE TRADE THROUGH ANY
OF THE OVER-THE-COUNTER MARKETS IN THE UNITED STATES.

 

REGULATION S SUBSCRIPTION AGREEMENT FOR UNITS

 

(Canadian and Non-US Persons)

 

This Subscription Agreement (this “Agreement”) is entered into by and between
SOLARWINDOW TECHNOLOGIES, INC., a Nevada corporation (the “Company”) and the
subscriber whose name is set forth on the signature pages affixed hereto (the
“Subscriber”).

 

WHEREAS, the Company is offering (“Offering”) for sale up to a maximum of
1,200,000 units and a minimum of 600,000 units (the “Minimum Number of Units”)
of its equity securities (each a “Unit” and collectively, the “Units”) at a
price of US$3.11 per Unit (the “Unit Price”) or US$3,732,000 in the aggregate if
all of the offered Units are sold;

 



  1

   



 

WHEREAS, each full Unit consists of: (a) one share (each a “Share” and
collectively, the “Shares”) of our common stock, par value $0.001 (“Common
Stock”); (b) one (1) Series S Stock Purchase Warrant in the form of Exhibit A to
this Agreement (each, a “Series S Warrant”) to purchase one (1) share of Common
Stock at a price, subject to certain adjustments, of $3.42 per Warrant Share (as
defined below) through 5:00 pm (Eastern Time) on September 14, 2022; the Series
S Warrants included in the Units may hereinafter be referred to individually as
a “Warrant” and collectively as, the “Warrants.” The shares issuable upon
exercise of the Warrants may hereinafter be referred to individually as a
“Warrant Share” and collectively as, the “Warrant Shares.” The Units, the
Shares, the Warrants and the Warrant Shares may hereinafter be referred to
collectively to as the “Securities”). The Warrants may be exercised on a
cashless basis using the formula contained therein;

 

WHEREAS, the Offering is being conducted on a “all or none” basis with respect
to the Minimum Number of Units and on a “best efforts” basis as to the balance
of the offered Units

 

WHEREAS, the Units will only be offered and sold to a limited number of
subscribers who are) not “US Persons” as defined in Regulation S and who satisfy
the conditions and requirements of the applicable securities legislation in the
jurisdiction of such person’s residence (the “Applicable Securities
Legislation”), including for residents of British Columbia, Canada, in
accordance with the applicable prospectus delivery exemptions set forth in
National Instrument 45-106 Prospectus and Registration Exemptions (“NI-45-106”);

 

WHEREAS, the Subscriber acknowledges that in connection with the Offering, the
Company will be entering into subscription agreements identical to this
Agreement with other subscribers;

 

WHEREAS, the Company acknowledges that it is not a reporting issuer in any
jurisdiction in Canada.

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscriber hereby agree as
follows:

 

1. The Subscription

 

Subject to the terms and conditions of this Agreement, the Subscriber hereby
irrevocably subscribes for and agrees to purchase from the Company that number
of Units set out on the signature page to this Agreement for an aggregate price
equal to the Unit Price multiplied by the number of Units purchased (the
"Aggregate Subscription Price") set out on the signature page to this Agreement.
The Subscriber will pay the Aggregate Subscription Price concurrently with
execution of this Subscription Agreement and payment will be made in U.S.
dollars in effect on the date of payment of the Aggregate Subscription Price.

 

2. The Offering

 

The Subscriber acknowledges and agrees that:

 

a. this subscription is part of a larger offering of up to 1,200,000 Units for
aggregate offering proceeds of US$3,732,000 (the "Maximum Offering");

 

b. the closing of the Subscriber's subscription will be dependent on other
persons (inclusive of the Subscriber) subscribing for a minimum aggregate
investment amount of US$1,866,000 of the Company's common stock offered in the
Offering, inclusive of the Subscriber's subscription (the "Minimum Offering
Amount"); and

 

c. this subscription is given for valuable consideration and will not be
withdrawn or revoked by the Subscriber.

 

3. The Closing

 

The closing of the purchase and sale of the Shares pursuant to this Agreement
will take place as follows:

 

a. Upon the Company receiving subscriptions for the Minimum Offering Amount, the
Company will determine a date for the Closing (the "Closing Date"), which
Closing Date will be no later than September 29, 2017.

 

b. The Company will not be required to deliver notice of the Closing Date to the
Subscriber;

 

c. The Company will issue share certificates representing the Shares on the
Closing Date in the name of the Subscriber (the "Share Certificates"), which
Share Certificates will be endorsed with the legends provided by this Agreement;

 

d. The Company will deliver to the Subscriber the Share Certificates within a
reasonable period following Closing, but in no event later than 30 days from the
Closing Date; and

 

e. The Company will return the Subscription Price to the Investor on or before
October 6, 2017, in the event that Closing has not occurred by September 29,
2017, without interest and without any further liability or obligation to the
Investor.

 



  2

   



 

4. Prospectus and Registration Exemptions

 

The Subscriber acknowledges that the Company is incorporated under the laws of
Nevada and that the Units subscribed for hereunder are being offered and sold
under certain exemptions from the registration and prospectus requirements of
applicable Canadian securities legislation, including the Securities Act
(British Columbia) (the "Applicable Laws"). In order to qualify under such
exemptions to subscribe for the Shares the Subscriber represents, certifies and
declares that:

 

a. If an individual, he or she has obtained the age of majority and has legal
capacity and competence to execute this subscription form and to take all
actions required pursuant hereto.

 

b. If a corporation or body corporate, it has the legal capacity and competence
to execute this subscription form and to take all actions required pursuant
hereto and all necessary approvals by its directors, shareholders and members,
or otherwise, have been given to authorize it to execute this subscription form
and to take all actions required pursuant hereto.

 

c. He, she or it is purchasing the Shares as principal.

 

d. He, she or it is either:

 

i. an Accredited Investor (as such term is defined under NI 45-106 or the
Securities Act (British Columbia)), and has initialed the appropriate category
in Section 1 of Schedule “A” as the case may be;

 

ii. an executive officer, employee, founder, control person or director of the
Company, or a spouse, parent, grandparent, brother, sister, child, close
business associate or close personal friend of any executive officer, director,
founder or control person, and has initialed the appropriate category in Section
2 of Schedule "A" as the case may be; or

 

iii. not a resident of Canada.

 

e. The Subscriber is purchasing Shares pursuant to exemptions under applicable
securities laws, is restricted from using most of the civil rights available
under such laws, may not receive information that would otherwise be available
and acknowledges that the Company is relieved from certain obligations under
applicable securities legislation. The Subscriber has not received and will not
be receiving an offering memorandum in connection with this Subscription.

 

f. The Subscriber acknowledges that the Company is not a reporting issuer in any
jurisdiction of Canada.

 

g. The Subscriber, as an individual, corporation or partnership (wherein each
partner so represents and declares) it is recognized and acknowledged that:

 

i. none of the Units, the Shares or the Warrant Shares have not been qualified
under Applicable Laws for distribution to the public and that the issuance of
the Shares, pursuant to such subscription, is to be by way of a private
placement;

 

ii. the Units are being purchased for investment purposes only and not with a
view to resale or distribution;

 

iii. the Units, the Shares or the Warrant Shares will be distributed under a
special exemption from the registration and prospectus requirements of the
Applicable Laws and that the undersigned is not acquiring the Units as a result
of any information about the material affairs of the Company that is not
generally known to the public, save knowledge of this particular transaction;
and

 

iv. the Company is presently not listed on any stock exchange and that no
representation has been made to the Subscriber that the Shares will be listed on
any stock exchange.

 



  3

   



 

h. The Subscriber further acknowledges that:

 

i. no securities commission or similar regulatory authority has reviewed or
passed on the merits of the Shares;

 

ii. there is no government or other insurance covering the Shares;

 

iii. there are risks associated with the purchase of the Shares;

 

iv. there are restrictions on the undersigned's ability to resell the Shares or
the Warrant Shares and it is the responsibility of the Subscriber to find out
what those restrictions are and to comply with them before selling the Shares
and the Warrant Shares; and

 

v. the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus or
offering memorandum and to sell securities through a person registered to sell
securities under the Applicable Laws and, as a consequence of acquiring Shares
pursuant to this exemption, certain protections, rights and remedies provided by
the Applicable Laws, including statutory rights of rescission or damages, will
not be available to the Subscriber.

 

i. The purchase of the Shares has not been made through or as a result of, and
the distribution of the Shares has not been accompanied by, an advertisement in
printed media of general and regular paid subscription, radio, or television.

 

j. No person has made to the Subscriber any written or oral representations:

 

i. that any person will resell or repurchase the Units, the Shares or the
Warrant Shares;

 

ii. that any person will refund the purchase price of the Units, the Shares or
the Warrant Shares;

 

iii. as to the future price or value of any of the Units, the Shares or the
Warrant Shares; or

 

iv. that the Shares or Warrant Shares will be listed and posted for trading on a
stock exchange or that an application has been made to list and post the Shares
or the Warrant Shares for trading on a stock exchange.

 

k. The Subscriber is sophisticated and capable of assessing and evaluating the
risks and merits of this investment as a result of the Subscriber's financial,
investment or business experience or as a result of advice received from a
registered person other than the Company or an affiliate thereof, and the
Subscriber is able to bear the economic loss of its investment.

 

l. The Subscriber has been advised to consult its own legal and tax advisors
with respect to applicable resale restrictions and tax considerations, and he or
she is solely responsible for compliance with applicable resale restrictions and
applicable tax legislation.

 

5. Subscriber Representations and Warranties

 

The Subscriber represents and warrants and acknowledges and agrees with (on its
own behalf and, if applicable, on behalf of each beneficial purchaser for whom
the Subscriber is contracting hereunder) the Company that:

 

a. The Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Shares and it is able to bear the economic risk of loss of its entire
investment

 

b. The Company has provided to the Subscriber the opportunity to ask questions
and receive answers concerning the terms and conditions of the offering and it
has had access to such information concerning the Company as it has considered
necessary or appropriate in connection with its investment decision to acquire
the Shares.

 



  4

   



 

c. The Subscriber has full opportunity to review copies of the filings made by
the Company with the United States Securities and Exchange Commission (the
“SEC”), including the Company's annual reports on Form 10-K, quarterly reports
on Form 10-Q and current reports on Form 8-K (the "Exchange Act Filings").

 

d. The Company has previously issued other shares of its common stock for lesser
consideration than is being paid by the Subscriber, as disclosed in the Exchange
Act Filings.

 

e. The Subscriber is acquiring the Shares for its own account, for investment
purposes only and not with a view to any resale, distribution or other
disposition of the Shares in violation of the United States securities laws.

 

f. The Subscriber acknowledges and understands that the Company's common shares
are not traded on any stock exchange in Canada. The Subscriber further
acknowledges and understands that the Company's common shares are traded on the
over-the counter market in the United States and are not traded on any "national
securities exchange" in the United States.

 

g. The Subscriber has not purchased the Shares as a result of any form of
general solicitation or general advertising, including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, internet, television or other form of
telecommunications, or any seminar or meeting whose attendees have been invited
by general solicitation or general advertising.

 

h. Except as set forth in the Registration Rights Agreement between the
Subscriber and the Company, substantially in the Form of Exhibit B to this
Agreement, he Subscriber understands the Shares have not been and will not be
registered under the United States Securities Act of 1933, as amended (the "U.S.
Securities Act") or the securities laws of any state of the United States and
that the sale contemplated hereby is being made in reliance on an exemption from
such registration requirements.

 

i. The Subscriber is not a "U.S. Person" as defined by Regulation S of the U.S.
Securities Act and is not acquiring the Shares for the account or benefit of a
U.S. Person. "U.S. person" includes but is not limited to (i) any natural person
resident in the United States; (ii) any partnership or corporation organized or
incorporated under the laws of the United States; (iii) any partnership or
corporation organized outside the United States by a U.S. person principally for
the purpose of investing in securities not registered under the U.S. Securities
Act, unless it is organized or incorporated, and owned, by accredited investors
who are not natural persons, estates or trusts; (iv) any estate or trust of
which any executor or administrator or trustee is a U.S. person.

 

j. The Subscriber did not receive any offer to purchase the Shares while in the
United States and was not in the United States at the time the Subscriber's buy
order for the Shares was made or this Subscription Agreement was executed or
delivered.

 

k. The Subscriber acknowledges and agrees that the Shares will be offered and
sold to the Subscriber without such offers and sales being registered under the
U.S. Securities Act and will be issued to the Subscriber in an offshore
transaction outside of the United States in accordance with a safe harbour from
the registration requirements of the U.S. Securities Act provided by Rule 903 of
Regulation S of the U.S. Securities Act based on the representations and
warranties of the Subscriber in this Subscription Agreement. As such, the
Subscriber further acknowledges and agrees that the Shares will, upon issuance,
be "restricted securities" within the meaning of the U.S. Securities Act and
will be endorsed with the legends required under the Subscription Agreement.

 

l. The Subscriber acknowledges that the Subscriber may not be offered, resold,
pledged or otherwise transferred except through an exemption from registration
under the U.S. Securities Act or pursuant to an effective registration statement
under the U.S. Securities Act and in accordance with all applicable state
securities laws and the laws of any other jurisdiction. The Subscriber agrees to
resell the Securities only in accordance with the provisions of Regulation S of
the U.S. Securities Act, pursuant to registration under the U.S. Securities Act,
or pursuant to an available exemption from registration pursuant to the U.S.
Securities Act. The Subscriber agrees that the Company will refuse to register
any transfer of the Shares not made in accordance with the provisions of
Regulation S of the U.S. Securities Act, pursuant to registration under the U.S.
Securities Act, pursuant to an available exemption from registration. The
Subscriber agrees that the Company may require the opinion of legal counsel
reasonably acceptable to the Company in the event of any offer, sale, pledge or
transfer of any of the Shares by the Subscriber pursuant to an exemption from
registration under the U.S. Securities Act. The Subscriber agrees not to engage
in hedging transactions with regard to the Shares unless in compliance with the
U.S. Securities Act.

 



  5

   



 

m. The Subscriber acknowledges that the Shares will be subject to a number of
resale restrictions, including a restriction on trading. Until the restriction
on trading expires, the Shares will not be legally eligible to trade unless the
Subscriber complies with the requirements for an exemption from the prospectus
and registration requirements under applicable securities legislation and
obtains the consent of the directors of the Company for a transfer of the Shares
or Warrant Shares.

 

6. Acknowledgement of Trading Restrictions and Legends.

 

The Subscriber acknowledges that it is aware of the characteristics of the
Shares and of the fact that it may not be able to resell the Shares except in
accordance with limited exemptions under applicable securities legislation and
regulatory policy and:

 

a. The Subscriber understands and acknowledges that upon the issuance thereof,
and until such time as the same is no longer required under the applicable
requirements of the U.S. Securities Act or applicable state securities laws and
regulations, the certificates representing the Shares will bear a legend in
substantially the following form or such similar legend advisable by counsel to
the Company to ensure compliance with applicable securities laws:

 





 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "U.S. SECURITIES ACT"), AND HAVE
BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE U.S. SECURITIES ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE U.S.
SECURITIES ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S,
PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S.
SECURITIES ACT.



 

b. The Subscriber acknowledges that, in the event that the Subscriber or the
beneficial purchaser for whom the Subscriber is contracting hereunder is
resident in any Canadian jurisdiction, in addition to the other legends that may
be required, the certificates representing the Shares will bear the following
legend:

 



 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND ONE DAY AFTER THE
LATER OF (i) THE DATE OF ISSUANCE, AND (ii) THE DATE THE ISSUER BECAME A
REPORTING ISSUER IN ANY PROVINCE OR TERRITORY OF CANADA.



 

c. The Subscriber acknowledges, in the event that the Subscriber or the
beneficial purchaser for whom the Subscriber is contracting hereunder is
resident in Canada, in addition to the other legends that may be required, the
certificates representing the Shares will bear the following legend:

 



 

THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY IN OR FROM A
JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF MULTILATERAL
INSTRUMENT 51-105 "ISSUERS QUOTED IN THE U.S. OVER-THE-COUNTER MARKETS" ARE MET.
THESE CONDITIONS INCLUDE THE REQUIREMENT THAT THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY IN OR FROM A JURISDICTION IN CANADA UNLESS (A) THE
SECURITY HOLDER TRADES THE SECURITY THROUGH AN INVESTMENT DEALER REGISTERED IN A
JURISDICTION OF CANADA FROM AN ACCOUNT AT THAT DEALER IN THE NAME OF THAT
SECURITY HOLDER, AND (B) THE DEALER EXECUTES THE TRADE THROUGH ANY OF THE
OVER-THE-COUNTER MARKETS IN THE UNITED STATES.



 



  6

   



 

d. The Subscriber agrees to the endorsement on the certificates representing the
Shares imposed by any Canadian stock exchange as a condition of listing.

 

7. Representations as to Financial Industry Regulatory Authority.

 

The Subscriber represents, certifies and declares that:

 

a. it is not a member of, or an associate or affiliate of a member of the
Financial Industry Regulatory Authority; or

 

b. it is a member of, or an associate or affiliate of a member of the Financial
Industry Regulatory and has attached a copy of an agreement signed by the
principal of the firm with which the Subscriber is affiliated agreeing to the
Subscriber's participation in this Offering.

 

8. Personal Information Protection and Electronic Documents Act (Canada).

 

The Subscriber, on its own behalf and, if applicable, on behalf of each
beneficial purchaser for whom the Subscriber is contracting hereunder,
acknowledges and consents to the fact that the Company is collecting personal
information concerning the Subscriber (as that term is defined under applicable
privacy legislation, including, without limitation, the Personal Information
Protection and Electronic Documents Act (Canada) and any other applicable
similar, replacement or supplemental provincial or federal legislation or laws
in effect from time to time), or that of each beneficial purchaser for whom the
Subscriber is contracting hereunder, for the purpose of completing this
Subscription Agreement. The Subscriber, on its own behalf and, if applicable, on
behalf of each beneficial purchaser for whom the Subscriber is contracting
hereunder, acknowledges and consents to the Company retaining such personal
information for as long as permitted or required by law or business practices.
The Subscriber, on its own behalf and, if applicable, on behalf of each
beneficial purchaser for whom the Subscriber is contracting hereunder, further
acknowledges and consents to the fact that the Company may be required by
applicable securities laws to provide regulatory authorities with any personal
information provided by the Subscriber in this Subscription Agreement. The
Subscriber represents and warrants that the Subscriber has the authority to
provide the consents and acknowledgements set out in this paragraph on behalf of
each beneficial purchaser for whom the Subscriber is contracting hereunder. In
addition to the foregoing, the Subscriber agrees and acknowledges that the
Company may use and disclose the Subscriber's personal information, or that of
each beneficial purchaser for whom the Subscriber is contracting hereunder, as
follows:

 

a. for internal use with respect to managing the relationships between and
contractual obligations of the Company and you or any beneficial purchaser for
whom you are contracting hereunder;

 

b. for use and disclosure for income tax related purposes, including without
limitation, where required by law, disclosure to Canada Revenue Agency;

 

c. disclosure to stock exchanges, securities regulatory authorities and other
regulatory bodies with jurisdiction with respect to listing applications,
prospectus filings, reports of trade and similar regulatory filings;

 

d. disclosure to a governmental or other authority to which the disclosure is
required by court order or subpoena compelling such disclosure and where there
is no reasonable alternative to such disclosure;

 



  7

   



 

e. disclosure to professional advisers of the Company in connection with the
performance of their professional services;

 

f. disclosure to any person where such disclosure is necessary for legitimate
business reasons and is made with your prior written consent;

 

g. by including it in closing books relating to the offering contemplated
hereby;

 

h. disclosure to a court determining the rights of the parties under this
Agreement; or

 

i. for use and disclosure as otherwise required or permitted by law.

 

9. Information Collected by the British Columbia Securities Commission.

 

a. The Subscriber acknowledges that the securities regulatory authorities
(including the British Columbia Securities Commission) collect personal
information in forms submitted to it by the Corporation, including information
about the Subscriber, the Subscriber's address and contact information, and the
Subscriber's subscription. The Subscriber acknowledges that the British Columbia
Securities Commission are entitled to collect the information under authority
granted to them under securities legislation for the purpose of administration
and enforcement of the applicable securities legislation. Each Subscriber hereby
authorizes the indirect collection and disclosure of such information by the
applicable securities regulatory authorities, including the British Columbia
Securities Commission. In the event the Subscriber has any questions with
respect to the indirect collection of such information by the foregoing Security
Commissions, the Subscriber should contact the:

 

British Columbia Securities Commission, at (604) 899-6500 or 1-800-373-6393
(Toll free across Canada) or by facsimile at (604) 899-6581 or in person or
writing at P.O. Box 10142, Pacific Centre, 701 West Georgia Street, Vancouver,
British Columbia V7Y 1L2;

 

b. The Applicable Laws and similar legislation in other jurisdictions will apply
to the resale or other trade by the undersigned of all or any of the Shares and
may require that the undersigned file with the securities regulatory
authorities, within a specified period of time, the prescribed form describing
the resale or other trade and may further provide that the undersigned is able
to effect the resale or other trade only if:

 

i. a further exemption from the registration and prospectus requirements is
applicable to resale or other trade, or

 

ii. the Company is at the time of the resale or trade, a reporting company and
the Shares have been held for a period of time, if any, required by the
applicable legislation.

 

10. Subscriber’s Conditions of Closing.

 

The Subscriber’s obligation to purchase the Units is subject to the satisfaction
or waiver, on or before the Closing Date, of the conditions contained in this
Section10.

 

a. Representations, Acknowledgements, Warranties and Covenants. The
representations, warranties and covenants of the Company set forth this
Agreement shall be true in all material respects on and as of the Closing Date.

 

b. Closing Deliveries. The conditions in Section 3 shall have been satisfied or
waived in writing by the Subscriber.

 

c. No Adverse Action or Decision. There shall be no action, suit, investigation
or proceeding pending, or to the Company’s knowledge, threatened, against or
affecting the Company or any of its properties or rights, or any of its
affiliates, associates, officers or directors, before any court, arbitrator, or
administrative or governmental body that (i) seeks to restrain, enjoin, prevent
the consummation of or otherwise adversely affect the transactions contemplated
by this Agreement, or (ii) questions the validity or legality of any such
transaction or seeks to recover damages or to obtain other relief in connection
with any such transaction.

 



  8

   



 

11. Company’s Conditions of Closing.

 

The Company’s obligation to sell the Units is subject to the satisfaction or
waiver, on or before the Closing Date, of the conditions contained in this
Section 11.

 

a. Representations, Acknowledgements, Warranties and Covenants. The
representations, warranties and covenants of the Subscriber set forth in this
Agreement shall be true in all material respects on and as of the Closing Date.

 

b. Closing Deliveries. The conditions in Section 3 hereof shall have been
satisfied or waived in writing by the Company.

 

c. Subscriber’s Covenants. All covenants, agreements and conditions contained in
this Agreement to be performed by the Subscriber on or prior to the date of such
Closing shall have been performed, complied with in all material respects, or
waived in writing by the Company.

 

d. No Adverse Action or Decision. There shall be no action, suit, investigation
or proceeding pending, or to the Company’s knowledge, threatened, against or
affecting the Company or any of its properties or rights, or any of its
affiliates, associates, officers or directors, before any court, arbitrator, or
administrative or governmental body that (i) seeks to restrain, enjoin, prevent
the consummation of or otherwise adversely affect the transactions contemplated
by this Agreement, or (ii) questions the validity or legality of any such
transaction or seeks to recover damages or to obtain other relief in connection
with any such transaction.

 

12. Miscellaneous.

 

a. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be: (i) personally served; (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid;
(iii) delivered by reputable air courier service with charges prepaid; or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile or email, at the address, email address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: SolarWindow
Technologies, Inc. 10632 Little Patuxent Parkway, Suite 406, Columbia, MD 21044
Attention: Mr. John Conklin, President & CEO; and (ii) if to the Subscriber, to:
the address, email address and/or fax number indicated on the signature page
hereto.

 



  9

   



 

b. Entire Agreement; Assignment. This Agreement and other Transaction Documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof. Neither the Company
nor the Subscribers has relied on any representations not contained or referred
to in this Agreement and the documents delivered herewith. No right or
obligation of the Company shall be assigned without prior notice to and the
written consent of the Subscriber. The Subscriber may not assign this Agreement
without the prior written consent of the Company.

 

c. Indemnification. The Subscriber agrees to indemnify and hold harmless the
Company, and its officers, directors, employees, agents, control Persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of (i) any sale or
distribution of the Units by the Subscriber in violation of the Securities Act
or any applicable state securities or “Blue Sky” laws or (ii) any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Subscriber of any
covenant or agreement made by the Subscriber herein, in any Transaction
Document, or in any other document delivered in connection with this Agreement
or any Transaction Document.

 

d. Counterparts/Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile or email transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile or email signature page were an original thereof.

 

e. Calendar Days. All references to “days” in the Transaction Documents shall
mean calendar days unless otherwise stated. The terms “business days” and
“trading days” shall mean days that the New York Stock Exchange is open for
trading for three or more hours. Time periods shall be determined as if the
relevant action, calculation or time period were occurring in New York City. Any
deadline that falls on a non-business day in any of the Transaction Documents
shall be automatically extended to the next business day and interest, if any,
shall be calculated and payable through such extended period.

 

f. Captions; Certain Definitions. The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement. As used in this Agreement the term “Person” shall
mean and include an individual, a company, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof. All pronouns and any variations
thereof used herein shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the Person or Persons referred to may
require.

 

g. Severability. In the event that any term or provision of this Agreement shall
be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.

 



  10

   



 

h. Successor Laws. References in the Transaction Documents to laws, rules,
regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.

 

i. Irrevocability; Binding Effect. The Subscriber hereby acknowledges and agrees
that the subscription hereunder is irrevocable by the Subscriber, except as
required by applicable law, and that this Agreement shall survive the death or
disability of the Subscriber and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns. If the Subscriber is more than one
Person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein shall
be deemed to be made by and be binding upon each such Person and such Person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

j. Modification. Except as otherwise expressly provided herein, any term of this
Agreement may be amended and observance of any term of this Agreement may be
waived (either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely) with
the written consent of the Company and the Subscriber.

 

k. Fees. Unless otherwise specifically provided, each of the parties hereto
shall pay its own fees and expenses (including the fees of any attorneys,
accountants, appraisers or others engaged by such party) in connection with this
Agreement and the transactions contemplated hereby, whether or not the
transactions contemplated hereby are consummated.

 

l. Survival of Representations. All representations, warranties and agreements
contained herein or made in writing by or on behalf of any party to this
Agreement in connection herewith shall survive the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.

 

m. Binding Obligation. Upon the execution and delivery of this Agreement by the
Subscriber, this Agreement shall become a binding obligation of the Subscriber
with respect to the purchase of the Subscribed for Units as herein provided,
subject, however to the right reserved by the Company to enter into the same
agreement with or other subscribers and to unilaterally reject any subscriber.

 

n. Further Assurances. The parties hereto agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.

 

o. No Third Party Rights. Nothing in this Agreement shall create or be deemed to
create any rights in any Person or entity not a party to this Agreement.

 

p. Reference and Effective Date. The reference and effective date of this
Agreement shall be the Closing Date, regardless of the date on which it is
signed by the Subscriber.

 

q. Subscriber Questionnaire and Certification. Subscribers who are residents of
British Columbia Canada must complete, sign and deliver Schedule A hereto.

 

[COMPANY’S SIGNATURE PAGE FOLLOWS]

 



  11

   



 

SOLARWINDOW TECHNOLOGIES, INC.

 

IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement.

 



SOLARWINDOW TECHNOLOGIES, INC.

 

 

Dated: September 29, 2017

By:

 



Name:

John Conklin

 



Title:

President & CEO

 



 

[SUBSCRIBER SIGNATURE PAGES FOLLOW]

 



  12

   



 

SOLARWINDOW TECHNOLOGIES, INC.

 

[SIGNATURE PAGE FOR SUBSCRIBERS WHO ARE NATURAL PERSONS]

 

IN WITNESS WHEREOF, the Subscriber has duly completed and executed this
Subscription Agreement and elects to purchase for the number of Units set forth
below.

 

Number of Units to be purchased:_______________

 

Aggregate Subscription Price: $

 

Date: September [●], 2017

 



_________________________________



Subscriber:



Signature of Subscriber

Social Security Number:

_____________________



Telephone Number:

_____________________



Print Name of Subscriber

Facsimile Number:

_____________________



________________________________



Email Address:

_____________________



Signature of Additional Subscriber (if Joint Tenants or Tenants in Common)

Additional Subscriber:

(if applicable)

 

 

 



________________________________

Social Security Number:

_____________________



Telephone Number:

_____________________

Print Name of Additional Subscriber



Facsimile Number:

_____________________

Addresses for Subscriber:

 



_______________________________________

(Street Address)



_______________________________________

(City, Province, Postal Code))



Email Address:

_____________________

Addresses for Additional Subscriber:



_______________________________________

(Street Address)



_______________________________________

(City, Province, Postal Code)



 



  13

   



 

SOLARWINDOW TECHNOLOGIES, INC.

 

[SIGNATURE PAGE FOR ALL OTHER SUBSCRIBERS]

 

IN WITNESS WHEREOF, the Subscriber has duly completed and executed this
Subscription Agreement and elects to purchase for the number of Units set forth
below.

 

Number of Units to be purchased: ________________

 

Aggregate Subscription Price: $____________________________

 

Date: September 14, 2017

 



_______________________________________



Subscriber:



Name of Subscriber



EIN or other applicable Tax ID Number:



_____________________



Telephone Number:

_____________________

_______________________________________



Signature of Authorized Signatory



Facsimile Number:

_____________________



_______________________________________



Print Name of Authorized Signatory



Email Address:

_____________________



_______________________________________



Title of Authorized Signatory



Telephone Number:

_____________________



Facsimile Number:

_____________________

_______________________________________



Jurisdiction Where Formed



Email Address:

_____________________



Address of Executive Offices:



_______________________________________



_______________________________________



_______________________________________



_______________________________________



City, Province, Postal Code)



 



  14

   



 

EXHIBIT A

 

FORM OF SERIES S STOCK PURCHASE WARRANT



 

 



  15

   



 

NEITHER THIS SECURITY NOR ANY SECURITIES WHICH MAY BE ISSUED UPON EXERCISE OF
THIS SECURITY HAVE BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY U.S. STATE OR OTHER
JURISDICTION OR ANY EXCHANGE OR SELF-REGULATORY ORGANIZATION, IN RELIANCE UPON
EXEMPTIONS FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, AND SUCH OTHER LAWS AND REQUIREMENTS, AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
LISTING OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, SUCH REGISTRATION AND/OR LISTING REQUIREMENTS AS EVIDENCED BY A
LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF
WHICH WILL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

SOLARWINDOW TECHNOLOGIES, INC.

 

SERIES S STOCK PURCHASE WARRANT

 



No. S-0001



September [●], 2017



 

SolarWindow Technologies, Inc., a Nevada corporation (the “Company”), hereby
certifies that [●], its permissible transferees, designees, successors and
assigns (collectively, the “Holder”), for value received, is entitled to
purchase from the Company at any time and from time to time commencing on the
date first appearing above (the “Issuance Date”), up to and through 12:01a.m.
(EST) on the date five (5) years from the Issuance Date (the “Termination Date”)
up to [●] shares (each, a “Share" and collectively the “Shares”) of the
Company's common stock, par value $0.001 (the “Common Stock”), at an exercise
price per Share of $3.42 (the “Exercise Price”). The number of Shares
purchasable hereunder and the Exercise Price are subject to adjustment as
provided in Section 4 hereof.

 

1. Method of Exercise; Payment.

 

(a) Exercise. The purchase rights represented by this Warrant may be exercised,
either for cash or on a cashless basis, by the Holder, in whole or in part, at
any time, or from time to time, by the surrender of this Warrant (with the
notice of exercise form (the “Notice of Exercise”) attached hereto as Exhibit A
duly executed) at the principal office of the Company, and by payment to the
Company of an amount equal to the Exercise Price multiplied by the number of the
Shares being purchased, which amount may be paid, at the election of the Holder,
by wire transfer or certified check payable to the order of the Company. The
person or persons in whose name(s) any certificate(s) representing Shares shall
be issuable upon exercise of this Warrant shall be deemed to have become the
holder(s) of record of, and shall be treated for all purposes as the record
holder(s) of, the Shares represented thereby (and such Shares shall be deemed to
have been issued) immediately prior to the close of business on the date or
dates upon which this Warrant is exercised.

 

In the event Holder wishes to exercise this Warrant by means of a “cashless
exercise” in which Holder shall be entitled to receive a certificate for the
number of Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)]
by (A), where:

 

(A) equals the closing price of the Company's Common Stock, as reported (in
order of priority) on the trading market on which the Company's Common Stock is
then listed or quoted for trading on the trading date preceding the date of the
election to exercise; or, if the Company's Common Stock is not then listed or
traded on a trading market, then the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Recipient and the Company;

 

(B) equals the Exercise Price of the Warrant, as adjusted from time to time in
accordance herewith; and

 

(X) equals the number of Warrant Shares Holder wishes to exercise in accordance
with the terms of this Warrant by means of a cashless exercise.

 



  16

   



 

(b) Stock Certificates. In the event of any exercise of the rights represented
by this Warrant, as promptly as practicable after this Warrant is surrendered
and delivered to the Company along with all other appropriate documentation on
or after the date of exercise and in any event within ten (10) days thereafter,
the Company at its expense shall issue and deliver to the person or persons
entitled to receive the same a certificate or certificates for the number of
Shares issuable upon such exercise. In the event this Warrant is exercised in
part, the Company at its expense will execute and deliver a new Warrant of like
tenor exercisable for the number of Shares for which this Warrant may then be
exercised. In lieu of the foregoing the Shares issuable upon exercise of this
Warrant may be issued in book entry form on the Company’s Stock Registry as
maintained by its stock transfer agent.

 

(c) Taxes. The issuance of the Shares upon the exercise of this Warrant, and the
delivery of certificates or other instruments representing such Shares, shall be
made without charge to the Holder for any tax or other charge in respect of such
issuance.

 

2. Warrant.

 

(a) Transfer and Replacement. Subject to compliance with applicable securities
laws, this Warrant and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, upon surrender of
this Warrant at the principal office of the Company or its designated agent,
together with a written assignment of this Warrant substantially in the form
attached hereto as Exhibit B duly executed by the Holder or its agent or
attorney and funds sufficient to pay any transfer taxes payable upon the making
of such transfer. Upon such surrender and, if required, such payment, the
Company shall execute and deliver a new Warrant or Warrants in the name of the
assignee or assignees and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. A Warrant, if properly assigned, may be exercised by a
new holder for the purchase of Warrant Shares without having a new Warrant
issued. The Holder consents that the Company may, if it desires, permit the
transfer of this Warrant out of the Holder's name only when the Holder's request
for transfer is accompanied by an opinion of counsel reasonably satisfactory to
the Company that neither the sale nor the proposed transfer results in a
violation of the Securities Act of 1933, as amended (the “Securities Act”), or
any applicable state "blue sky" laws. At any time prior to the exercise hereof,
this Warrant may be exchanged upon presentation and surrender to the Company,
alone or with other warrants of like tenor of different denominations registered
in the name of the same Holder, for another warrant or warrants of like tenor in
the name of such Holder exercisable for the aggregate number of Shares as the
warrant or warrants surrendered.

 

(b) Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of any such loss, theft, or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company,
or, in the case of any such mutilation, upon surrender and cancellation of this
Warrant, the Company, at its expense, will execute and deliver in lieu thereof,
a new Warrant of like tenor.

 

(c) Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer, exchange or replacement as provided in this
Section 3, this Warrant shall be promptly canceled by the Company. The Holder
shall pay all taxes and all other expenses (including legal expenses, if any,
incurred by the Holder or transferees) and charges payable in connection with
the preparation, execution and delivery of Warrants pursuant to this Section 3.

 

(d) Warrant Register. The Company shall maintain, at its principal executive
offices (or at the offices of the transfer agent for the Warrant or such other
office or agency of the Company as it may designate by notice to the holder
hereof), a register for this Warrant (the “Warrant Register”), in which the
Company shall record the name and address of the person in whose name this
Warrant has been issued, as well as the name and address of each transferee and
each prior owner of this Warrant.

 

3. Rights and Obligations of Holders of this Warrant.

 

The Holder of this Warrant shall not, by virtue hereof, be entitled to any
rights of a shareholder in the Company, either at law or in equity; provided,
however, that in the event any certificate representing shares of Common Stock
or other securities is issued to the holder hereof upon exercise of this
Warrant, such holder shall, for all purposes, be deemed to have become the
holder of record of such Common Stock on the date on which this Warrant,
together with a duly executed Notice of Exercise, was surrendered and payment of
the aggregate Exercise Price was made, irrespective of the date of delivery of
such Common Stock certificate.

 



  17

   



 

4. Adjustments.

 

During the Exercise Period, the Exercise Price and the number of Warrant Shares
shall be subject to adjustment from time to time as provided in this Section 4.

 

(a) Subdivision or Combination of Common Stock. If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after the date of
record for effecting such subdivision, the Exercise Price in effect immediately
prior to such subdivision will be proportionately reduced. If the Company at any
time combines (by reverse stock split, recapitalization, reorganization,
reclassification or otherwise) the shares of Common Stock acquirable hereunder
into a smaller number of shares, then, after the date of record for effecting
such combination, the Exercise Price in effect immediately prior to such
combination will be proportionately increased.

 

(b) Adjustment in Number of Shares. Upon each adjustment of the Exercise Price
pursuant to the provisions of this Section 4, the number of shares of Common
Stock issuable upon exercise of this Warrant shall be adjusted by multiplying a
number equal to the Exercise Price in effect immediately prior to such
adjustment by the number of shares of Common Stock issuable upon exercise of
this Warrant immediately prior to such adjustment and dividing the product so
obtained by the adjusted Exercise Price.

 

(c) Consolidation, Merger or Sale. In case of any consolidation of the Company
with, or merger of the Company into any other corporation, or in case of any
sale or conveyance of all or substantially all of the assets of the Company
other than in connection with a plan of complete liquidation of the Company,
then as a condition of such consolidation, merger or sale or conveyance,
adequate provision will be made whereby the holder of this Warrant will have the
right to acquire and receive upon exercise of this Warrant in lieu of the shares
of Common Stock immediately theretofore acquirable upon the exercise of this
Warrant, such shares of stock, securities or assets as may be issued or payable
with respect to or in exchange for the number of shares of Common Stock
immediately theretofore acquirable and receivable upon exercise of this Warrant
had such consolidation, merger or sale or conveyance not taken place. In any
such case, the Company will make appropriate provision to insure that the
provisions of this Section 5 hereof will thereafter be applicable as nearly as
may be in relation to any shares of stock or securities thereafter deliverable
upon the exercise of this Warrant. The Company will not effect any
consolidation, merger or sale or conveyance unless prior to the consummation
thereof, the successor corporation (if other than the Company) assumes by
written instrument the obligations under this Section 4 and the obligations to
deliver to the holder of this Warrant such shares of stock, securities or assets
as, in accordance with the foregoing provisions, the holder may be entitled to
acquire.

 

(d) Distribution of Assets. In case the Company shall declare or make any
distribution of its assets (including cash) to holders of Common Stock as a
partial liquidating dividend, by way of return of capital or otherwise, then,
after the date of record for determining shareholders entitled to such
distribution, but prior to the date of distribution, the holder of this Warrant
shall be entitled upon exercise of this Warrant for the purchase of any or all
of the shares of Common Stock subject hereto, to receive the amount of such
assets which would have been payable to the holder had such holder been the
holder of such shares of Common Stock on the record date for the determination
of shareholders entitled to such distribution.

 

(e) Notice of Adjustment. Upon the occurrence of any event which requires any
adjustment of the Exercise Price, then, and in each such case, the Company shall
give notice thereof to the holder of this Warrant, which notice shall state the
Exercise Price resulting from such adjustment and the increase or decrease in
the number of Warrant Shares purchasable at such price upon exercise, setting
forth in reasonable detail the method of calculation and the facts upon which
such calculation is based. Such calculation shall be certified by the Chief
Financial Officer of the Company.

 

(f) Minimum Adjustment of Exercise Price. No adjustment of the Exercise Price
shall be made in an amount of less than 1% of the Exercise Price in effect at
the time such adjustment is otherwise required to be made, but any such lesser
adjustment shall be carried forward and shall be made at the time and together
with the next subsequent adjustment which, together with any adjustments so
carried forward, shall amount to not less than 1% of such Exercise Price.

 



  18

   



 

(g) No Fractional Shares. No fractional shares of Common Stock are to be issued
upon the exercise of this Warrant, but the Company shall round up the number of
shares to the issued.

 

(h) Other Notices. In case at any time:

 

(I) the Company shall declare any dividend upon the Common Stock payable in
shares of stock of any class or make any other distribution (including dividends
or distributions payable in cash out of retained earnings) to the holders of the
Common Stock;

 

(ii) the Company shall offer for subscription pro rata to the holders of the
Common Stock any additional shares of stock of any class or other rights;

 

(iii) there shall be any capital reorganization of the Company, or
reclassification of the Common Stock, or consolidation or merger of the Company
with or into, or sale of all or substantially all its assets to, another
corporation or entity; or

 

(iv) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

then, in each such case, the Company shall give to the holder of this Warrant
(a) notice of the date on which the books of the Company shall close or a record
shall be taken for determining the holders of Common Stock entitled to receive
any such dividend, distribution, or subscription rights or for determining the
holders of Common Stock entitled to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up and (b) in the case of any such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding-up, notice of
the date (or, if not then known, a reasonable approximation thereof by the
Company) when the same shall take place. Such notice shall also specify the date
on which the holders of Common Stock shall be entitled to receive such dividend,
distribution, or subscription rights or to exchange their Common Stock for stock
or other securities or property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation, or
winding-up, as the case may be. Such notice shall be given at least 30 days
prior to the record date or the date on which the Company's books are closed in
respect thereto. Failure to give any such notice or any defect therein shall not
affect the validity of the proceedings referred to in clauses (i), (ii), (iii)
and (iv) above.

 

(i) Certain Events. If any event occurs of the type contemplated by the
adjustment provisions of this Section 4 but not expressly provided for by such
provisions, the Company will give notice of such event as provided in Section 9
hereof, and the Company's Board of Directors will make an appropriate adjustment
in the Exercise Price and the number of shares of Common Stock acquirable upon
exercise of this Warrant so that the rights of the holder shall be neither
enhanced nor diminished by such event.

 

5. Legends.

 

Prior to issuance of the shares of Common Stock underlying this Warrant, all
such certificates representing such shares shall bear a restrictive legend to
the effect that the Shares represented by such certificate have not been
registered under the Securities Act, and that the Shares may not be sold or
transferred in the absence of such registration or an exemption therefrom, such
legend to be substantially in the form of the bold-face language appearing at
the top of Page 1 of this Warrant.

 

6. Disposition of Warrants or Shares.

 

The Holder of this Warrant, each transferee hereof and any holder and transferee
of any Shares, by his or its acceptance thereof, agrees that no public
distribution of Warrants or Shares will be made in violation of the provisions
of the Securities Act. Furthermore, it shall be a condition to the transfer of
this Warrant that any transferee thereof deliver to the Company his or its
written agreement to accept and be bound by all of the terms and conditions
contained in this Warrant.

 



  19

   



 

7. Merger or Consolidation.

 

The Company will not merge or consolidate with or into any other corporation, or
sell or otherwise transfer its property, assets and business substantially as an
entirety to another corporation, unless the corporation resulting from such
merger or consolidation (if not the Company), or such transferee corporation, as
the case may be, shall expressly assume, by supplemental agreement reasonably
satisfactory in form and substance to the Holder, the due and punctual
performance and observance of each and every covenant and condition of this
Warrant to be performed and observed by the Company.

 

8. Notices.

 

Except as otherwise specified herein to the contrary, all notices, requests,
demands and other communications required or desired to be given hereunder shall
only be effective if given in writing by certified or registered U.S. mail with
return receipt requested and postage prepaid; by private overnight delivery
service (e.g. Federal Express); by facsimile transmission (if no original
documents or instruments must accompany the notice); or by personal delivery.
Any such notice shall be deemed to have been given (a) on the business day
immediately following the mailing thereof, if mailed by certified or registered
U.S. mail as specified above; (b) on the business day immediately following
deposit with a private overnight delivery service if sent by said service; (c)
upon receipt of confirmation of transmission if sent by facsimile transmission;
or (d) upon personal delivery of the notice. All such notices shall be sent to
the following addresses (or to such other address or addresses as a party may
have advised the other in the manner provided in this Section 9):

 

If to the Company:

 

SolarWindow Technologies, Inc.

10632 Little Patuxent Parkway

Suite 406

Columbia, Maryland 21044

President and Chief Executive Officer

 

If to the Holder:

 

[●]

 

Notwithstanding the time of effectiveness of notices set forth in this Section
8, a Notice of Exercise shall not be deemed effectively given until it has been
duly completed and submitted to the Company together with this original Warrant
and payment of the Exercise Price in a manner set forth in this Section 8.

 

9. Governing Law.

 

This Agreement shall be governed by and construed solely and exclusively in
accordance with and pursuant to the internal laws of the State of New York
without regard to the conflicts of laws principles thereof. The parties hereto
hereby expressly and irrevocably agree that any suit or proceeding arising
directly and/or indirectly pursuant to or under this Agreement shall be brought
solely in a federal or state court located in the City of New York. By its
execution hereof, the parties hereby covenant and irrevocably submit to the in
personam jurisdiction of the federal and state courts located in the City of New
York, New York and agree that any process in any such action may be served upon
any of them personally, or by certified mail or registered mail upon them or
their agent, return receipt requested, with the same full force and effect as if
personally served upon them in New York. The parties hereto expressly and
irrevocably waive any claim that any such jurisdiction is not a convenient forum
for any such suit or proceeding and any defense or lack of in personam
jurisdiction with respect thereto. In the event of any such action or
proceeding, the party prevailing therein shall be entitled to payment from the
other party hereto of all of its reasonable counsel fees and disbursements.

 

10. Successors and Assigns.

 

This Warrant shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.

 



  20

   



 

11. Headings.

 

The headings of various sections of this Warrant have been inserted for
reference only and shall not affect the meaning or construction of any of the
provisions hereof.

 

12. Severability.

 

If any provision of this Warrant is held to be unenforceable under applicable
law, such provision shall be excluded from this Warrant, and the balance hereof
shall be interpreted as if such provision were so excluded.

 

13. Modification and Waiver.

 

This Warrant and any provision hereof may be amended, waived, discharged or
terminated only by an instrument in writing signed by the Company and the
Holder.

 

14. Specific Enforcement.

 

The Company and the Holder acknowledge and agree that irreparable damage would
occur in the event that any of the provisions of this Warrant were not performed
in accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Warrant and to
enforce specifically the terms and provisions hereof, this being in addition to
any other remedy to which either of them may be entitled by law or equity.

 

15. Assignment.

 

This Warrant may be transferred or assigned, in whole or in part, at any time
and from time to time by the then Holder by submitting this Warrant to the
Company together with a duly executed Assignment in substantially the form and
substance of the Form of Assignment which accompanies this Warrant as Exhibit B
hereto, and, upon the Company's receipt thereof, and in any event, within five
(5) business days thereafter, the Company shall issue a Warrant to the Holder to
evidence that portion of this Warrant, if any as shall not have been so
transferred or assigned.

 

[SIGNATURE PAGE FOLLOWS]

 



  21

   



 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
one of its officers thereunto duly authorized.

 



SOLARWINDOW TECHNOLOGIES, INC.



By:



Name:



Title:

President and Chief Executive Officer



 



  22

   



 

EXHIBIT A

 

NOTICE OF EXERCISE

 



TO:

SolarWindow Technologies, Inc.

10632 Little Patuxent Parkway

Suite 406

Columbia, Maryland 21044







1. The undersigned hereby elects to purchase Warrant Shares of SolarWindow
Technologies, Inc. pursuant to the terms of the attached Series S Stock Purchase
Warrant.

 

2. Method of Exercise (Please initial the applicable blank):

 

_____________The undersigned elects to exercise the attached Series S Stock
Purchase Warrant by means of a cash payment, and tenders herewith or by
concurrent wire transfer payment in full for the purchase price of the shares
being purchased, together with all applicable transfer taxes, if any, in the
following amount:$

 

_____________The undersigned elects to exercise the attached Series S Stock
Purchase Warrant by means of the net exercise provisions of Section 1(a) of the
Series S Stock Purchase Warrant.

 

3. Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

_________________________________________

(Name)

 

_________________________________________

 

_________________________________________

 

(Address)

 



 

 

 

 

 

 

 

Name:



 

 

Title:

 



 

Date: ______________________________

 



  23

   



 

EXHIBIT B

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

 



  24

   



 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of September , between SolarWindow Technologies, Inc., a corporation
organized under the laws of the State of Nevada (the “Company”), and the
investor whose name is set forth on the signature pages affixed hereto (each, an
“Investor” and collectively, the “Investors"). Company and Investor may
hereinafter be referred to individually as a "Party" and collectively as, the
“Parties.”

 

RECITALS

 

WHEREAS, Company and Investors entered into a Subscription Agreement, dated for
reference as of September 11, 2017 (the “Subscription Agreement"), pursuant to
which Investors agreed to purchase equity securities (the “Units”) of the
Company as part of a private placement offering (the "Offering") in the maximum
aggregate amount of up to $3,732,000; and

 

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the purchase and sale of the Units.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

1. Definitions. All capitalized but undefined terms used herein shall have the
meaning set forth in the Subscription Agreement. As used in this Agreement, the
following terms shall have the following meaning:

 

“Business Days” means any day other than a Saturday, Sunday, or a legal holiday
of the City of New York.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001.

 

“Delinquency Period” shall mean each thirty (30) day period after which a
Registration Statement is to be filed pursuant to this Agreement, or such
shorter period if Company files a Registration Statement or causes a
Registration Statement to be declared effective prior to the thirtieth (30th)
day.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a)(1).

 

“FINRA” means the Financial Industry Regulatory Authority,

 

“Follow-On Registration Statement" shall have the meaning set forth in Section
2(a)(3).

 

“Indemnified Party” shall have the meaning set forth in Section 6(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

 

“Initial Filing Date” means the date on which the Company shall be required to
file the Initial Registration Statement, which date shall be no later no later
than 90 days following the Closing.

 

“Initial Registration Statement” means the Registration Statement filed in
connection with the Registrable Securities.

 

“Losses” shall have the meaning set forth in Section 6(a).

 

“Offering Shares” means the shares of Common Stock issuable as part of the
Units.

 

“Penalty Shares” shall mean all shares of Common Stock issued to Investor
pursuant to Section 4.

 



  25

   



 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act of 1933, as amended (the "Securities Act")), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by a Registration
Statement, and all other amendments and supplements to the Prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means, (a) the Offering Shares; (b) the Warrant Shares;
(c) the Penalty Shares, if applicable; and (d) any securities issued or then
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the foregoing; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities (and the Company
shall not be required to maintain the effectiveness of any, or file another,
Registration Statement hereunder with respect thereto) for so long as (a) a
Registration Statement with respect to the sale of such Registrable Securities
is declared effective by the Commission under the Securities Act and such
Registrable Securities have been disposed of by Investor in accordance with such
effective Registration Statement; (b) such Registrable Securities have been
previously sold in accordance with Rule 144; (c) such securities become eligible
for resale without volume or manner-of-sale restrictions and without current
public information pursuant to Rule 144 as set forth in a written opinion letter
to such effect, addressed, delivered and acceptable to the Transfer Agent and
Investor as reasonably determined by the Company, upon the advice of counsel to
the Company; (d) such securities have otherwise been disposed of by Investor
pursuant to an exemption from the registration requirements of the Securities
Act.

 

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2, including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.

 

“SEC Guidance" means (i) any publicly-available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff; and (ii) the Securities Act.

 

“Transfer Agent” means Worldwide Stock Transfer, LLC, or such other transfer
agent as the Company may then engage for the purposes of providing transfer
agent services.

 

“Warrants” means, collectively, the Series S Stock Purchase Warrants.

 

“Warrant Shares” means all shares of Common Stock issuable upon exercise of the
Warrants and any securities issued or then issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing.

 

“Warrant Shares” means, collectively, the shares of Common Stock issuable upon
exercise of the Warrants, whether paid for in cash or by means of "cashless
exercise" as provided in the Warrants.

 



  26

   



 

2. Registration Statements.

 

(a) Initial Registration Statement.

 

(1) Filing of the Initial Registration Statement. The Company shall prepare and
file with the Commission the Initial Registration Statement covering the resale
of the Registrable Securities, or such maximum portion thereof as permitted by
SEC Guidance, on or prior to the Initial Filing Date. The Initial Registration
Statement filed hereunder shall be on Form S-1, or on such other appropriate
form as determined by the Company and its counsel. Subject to the terms of this
Agreement, the Company shall use its best efforts to cause the Initial
Registration Statement filed hereunder to be declared effective under the
Securities Act as promptly as possible after the filing thereof and shall use
its best efforts to keep such Registration Statement continuously effective
under the Securities Act until all Registrable Securities covered by such
Registration Statement (i) have been sold, thereunder or pursuant to Rule 144,
or (ii) (A) may be sold without volume or manner-of-sale restrictions pursuant
to Rule 144 and (B) may be sold without the requirement for the Company to be in
compliance with the current public information requirement under Rule 144, as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Transfer Agent and the Investor
(the "Effectiveness Period"). The Company shall promptly notify Investor via
facsimile or by e-mail of the effectiveness of a Registration Statement upon
confirming such effectiveness with the Commission.

 

(2) Cutbacks. Notwithstanding any other provision of this Agreement, if any SEC
Guidance sets forth a limitation on the number of Registrable Securities
permitted to be registered in the Initial Registration Statement, the number of
Registrable Securities to be registered in the Initial Registration Statement on
behalf of an Investor will be reduced as set forth in the SEC Guidance. In the
event of a cutback hereunder, the Company shall give an Investor written notice
of such.

 

(3) Follow-On Registration Statement. If any SEC Guidance sets forth a
limitation on the number of Registrable Securities which may be registered
pursuant the Initial Registration Statement, within ninety (90) days of the
effectiveness of the Initial Registration Statement, the Company shall prepare
and file a Follow-On Registration Statement (each a "Follow-On Registration
Statement") covering the resale of all of the Registrable Securities not covered
by the Initial Registration Statement, or such maximum portion as permitted by
the SEC Guidance. Subject to the terms of this Agreement, the Company shall use
its best efforts to cause the Follow-On Registration Statement filed hereunder
to be declared effective under the Securities Act as promptly as possible after
the filing thereof and shall use its best efforts to keep such Follow-On
Registration Statement continuously effective during the Effectiveness Period.
If any SEC Guidance sets forth a limitation on the number of Registrable
Securities which may be registered pursuant to a Follow-On Registration
Statement, within sixty (60) days of the effectiveness of the Follow-On
Registration Statement, the Company shall prepare and file an additional
Follow-On Registration Statement covering the resale of all of the remaining
Registrable Securities not covered by the Follow-On Registration Statement, or
such maximum portion as permitted by the SEC Guidance, until all of the
Registrable Securities have been registered for resale. Subject to the terms of
this Agreement, the Company shall use its best efforts to cause the Follow-On
Registration Statement filed hereunder to be declared effective under the
Securities Act as promptly as possible after the filing thereof and shall use
its best efforts to keep such Follow-On Registration Statement continuously
effective during the Effectiveness Period.

 

3. Registration Procedures.

 

In connection with the Company's registration obligations hereunder, the Company
shall:

 

(a) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement (subject to the terms of this
Agreement), and, as so supplemented or amended, to be filed pursuant to the
Securities Act; (iii) respond as promptly as reasonably possible to any comments
received from the Commission with respect to a Registration Statement or any
amendment thereto and provide as promptly as reasonably possible to Investor
true and complete copies of all correspondence from and to the Commission
relating to a Registration Statement (provided that, the Company may excise any
information contained therein which would constitute material non-public
information as to Investor); and (iv) comply in all material respects with the
applicable provisions of the Securities Act and the Exchange Act of 1934, as
amended (the "Exchange Act") with respect to the disposition of all Registrable
Securities covered by a Registration Statement during the applicable period in
accordance (subject to the terms of this Agreement) with the intended methods of
disposition by Investor set forth in such Registration Statement as so amended
or in such Prospectus as so supplemented.

 



  27

   



 

(b) If during the Effectiveness Period the Company becomes eligible to file a
Registration Statement on Form S-3 under the Securities Act (“Form S-3”), the
Company shall promptly convert the Initial Registration Statement and any
Follow-On Registration Statement, as applicable, to a Form S-3.

 

(c) Notify each Investor (which notice shall, pursuant to clauses (iii) through
(vi) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
possible (and, in the case of (i)(A) below, not less than one (1) Business Day
prior to such filing) and (if requested by any such Person) confirm such notice
in writing no later than one (1) Business Day following the day (i)(A) when a
Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed, (B) when the Commission notifies
the Company whether there will be a "review" of such Registration Statement and
whenever the Commission comments in writing on such Registration Statement, and
(C) with respect to a Registration Statement or any post-effective amendment,
when the same has become effective, (ii) of any request by the Commission or any
other federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus, (iii) of the issuance by the Commission or
any other federal or state governmental authority of any “stop-order” suspending
the effectiveness of a Registration Statement covering any or all of the
Registrable Securities or the initiation of any Proceedings for that purpose;
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
a Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided that, any and all of such information shall
remain confidential to Investor until such information otherwise becomes public,
unless disclosure by Investor is required by law; provided, further, that
notwithstanding Investor's agreement to keep such information confidential,
Investor makes no acknowledgement that any such information is material,
non-public information.

 

(d) Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order stopping or suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

 

(e) Furnish to each Investor, without charge, at least one conformed copy of
each such Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that any such item which is available
on the EDGAR system (or successor thereto) need not be furnished in physical
form.

 

(f) Subject to the terms of this Agreement, the Company hereby consents to the
use of such Prospectus and each amendment or supplement thereto by Investor in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto, except after the giving
of any notice pursuant to Section 3(c).

 

(g) The Company shall cooperate with any broker-dealer through which an Investor
proposes to resell its Registrable Securities in effecting a filing with FINRA,
as requested by Investor, and the Company shall pay the filing fee required by
such filing within two (2) Business Days of request therefor.

 



  28

   



 

(h) Prior to any resale of Registrable Securities by an Investor, use its
commercially reasonable efforts to register or qualify or cooperate with each
Investor in connection with the registration or qualification (or exemption from
the Registration or qualification) of such Registrable Securities for the resale
by an Investor under the securities or Blue Sky laws of such jurisdictions
within the United States as an Investor reasonably requests in writing, to keep
each registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by each Registration Statement; provided, that, the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified, subject the Company to any material tax in
any such jurisdiction where it is not then so subject or file a general consent
to service of process in any such jurisdiction.

 

(i) Upon the occurrence of any event contemplated by Section 3(c), as promptly
as reasonably possible under the circumstances taking into account the Company's
good faith assessment of any adverse consequences to the Company and its
stockholders of the premature disclosure of such event, prepare a supplement or
amendment, including a post-effective amendment, to a Registration Statement or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies Investor in accordance with clauses
(iii) through (vi) of Section 3(c) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then Investor
shall suspend use of such Prospectus. The Company will use its best efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable. The Company shall be entitled to exercise its right under this
Section 3(i) to suspend the availability of a Registration Statement and
Prospectus for a period not to exceed ninety (90) calendar days (which need not
be consecutive days) in any twelve (12) month period.

 

(j) Comply with all applicable rules and regulations of the Commission.

 

(k) The Company may require each Investor to furnish to the Company a certified
statement as to the number of shares of Common Stock beneficially owned by such
Investor and, if required by the Commission, the natural persons thereof that
have voting and dispositive control over the shares. During any periods that the
Company is unable to meet its obligations hereunder with respect to the
registration of the Registrable Securities solely because Investor fails to
furnish such information within three (3) Business Days of the Company's
request.

 

4. Penalty Payments.

 

(a) Penalty for Not Filing. Subject to Section 3(c), in the event the Company
fails to file a Registration Statement in the time period prescribed in Section
2 hereof, the Company shall issue to each Investor a number of shares of Common
Stock equal to five percent (5%) of the maximum number of Registrable Securities
to be registered pursuant to the Registration Statement, subject to Section
2(b)(2), for every Delinquency Period in which the Company fails to file the
Registration Statement as required (the "Filing Penalty").

 

(i) Notwithstanding anything herein to the contrary, the Filing Penalty will not
cover any Warrant Shares to be included in any given Registration Statement.

 



  29

   



 

(ii) The maximum number of Penalty Shares issuable pursuant to this Section 4(a)
shall not exceed 25% of the Registrable Securities to be registered pursuant to
any given Registration Statement.

 

(b) Penalty for Not Causing Registration Statement to Go Effective. Subject to
Section 3(c), in the event the Company fails to cause a Registration Statement
to be declared effective within ninety (90) days from the filing of such
Registration Statement, the Company shall issue to Investor a number of shares
of Common Stock equal to two and one-half percent (2.5%) of the maximum number
of Registrable Securities to be registered pursuant to the Registration
Statement, subject to Section 2(b)(2), for every Delinquency Period in which the
Company fails to cause the Registration Statement to be declared effective (the
"Effectiveness Penalty"), unless such failure to cause a Registration Statement
to be declared effective is due to the Commission's refusal to declare the
Registration Statement effective.

 

(i) Notwithstanding anything herein to the contrary, the Effectiveness Penalty
will not cover any Warrant Shares to be included in any given Registration
Statement.

 

(ii) The maximum number of Penalty Shares issuable pursuant to this Section 4(b)
shall not exceed 10% of the Registrable Securities to be registered pursuant to
any given Registration Statement.

 

(iii) The Company and Investors hereby agree and acknowledge that the Commission
is solely responsible for declaring a Registration Statement effective.

 

(c) Proration. The shares of Common Stock issuable pursuant to this Section 4
shall be pro-rated for any portion of a Delinquency Period.

 

(d) Procedure. The Company shall cause the Company's Transfer Agent to issue to
the Investor a share certificate representing the maximum number of Penalty
Shares issuable pursuant to this Section 4 within five (5) Business Days after
the end of any Delinquency Period.

 

5. Registration Expenses. All fees and expenses incident to the performance of
or compliance with, this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses of the Company's counsel and independent
registered public accountants) (A) with respect to filings made with the
Commission, (B) with respect to filings required to be made with any Trading
Market on which the Common Stock is then listed for trading and (C) in
compliance with applicable state securities or Blue Sky laws reasonably agreed
to by the Company in writing (including, without limitation, fees and
disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities); (ii) printing
expenses; (iii) messenger, telephone and delivery expenses; (iv) fees and
disbursements of counsel for the Company; (v) Securities Act liability
insurance, if the Company so desires such insurance; and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement. In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties) and the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder. In no
event shall the Company be responsible for any broker or similar commissions of
Investor or any fees payable to the Transfer Agent in connection with the sale
of any of the Registrable Securities by Investor.

 

6. Indemnification.

 

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless Investor, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees (and any other Persons with a functionally equivalent role of a
Person holding such titles, notwithstanding a lack of such title or any other
title) of each of them, each Person who controls Investor (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, members, stockholders, partners, agents and employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles, notwithstanding a lack of such title or any other title) of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys' fees) and expenses (collectively,
"Losses"), as incurred, arising out of or relating to (1) any untrue or alleged
untrue statement of a material fact contained in a Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading or (2) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement, except to the extent, but only to the extent, that (i)
such untrue statements or omissions are based solely upon information regarding
Investor furnished in writing to the Company expressly for use therein, or to
the extent that such information relates to Investor or Investor's proposed
method of distribution of Registrable Securities and was reviewed and expressly
approved in writing by Investor expressly for use in a Registration Statement,
such Prospectus or in any amendment or supplement thereto or (ii) in the case of
an occurrence of an event of the type specified in Section 3(c)(iii)-(vi), the
use by Investor of an outdated, defective or otherwise unavailable Prospectus
after the Company has notified Investor in writing that the Prospectus is
outdated, defective or otherwise unavailable for use by Investor and prior to
the receipt by Investor of the Advice contemplated in Section 6(d). The Company
shall notify Investor promptly of the institution, threat or assertion of any
Proceeding arising from or in connection with the transactions contemplated by
this Agreement of which the Company is aware.

 



  30

   



 

(b) Indemnification by Investor. Investor shall indemnify and hold harmless the
Company, its directors, officers, agents, attorneys and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, to the extent arising
out of or based solely upon: (x) Investor's failure to comply with the
prospectus delivery requirements of the Securities Act or (y) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading (i) to the extent, but only to the extent,
that such untrue statement or omission is contained in any information so
furnished in writing by Investor to the Company specifically for inclusion in
such Registration Statement or such Prospectus, or (ii) to the extent that such
information relates to Investor's proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by Investor
expressly for use in a Registration Statement, such Prospectus or in any
amendment or supplement thereto or (ii) in the case of an occurrence of an event
of the type specified in Section 3(c)(iii)-(vi), the use by Investor of an
outdated, defective or otherwise unavailable Prospectus after the Company has
notified Investor in writing that the Prospectus is outdated, defective or
otherwise unavailable for use by Investor and prior to the receipt by Investor
of the Advice contemplated in Section 6(d). In no event shall the liability of
Investor under this Section 6(b) be greater in amount than the dollar amount of
the net proceeds received by Investor upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

 

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (each an
"Indemnified Party"), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the "Indemnifying Party") in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with the defense
thereof; provided, that, the failure of any Indemnified Party to give such
notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have prejudiced the Indemnifying Party. An Indemnified Party shall have
the right to employ separate counsel in any such Proceeding and to participate
in the defense thereof, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party or Parties unless: (1) the Indemnifying
Party has agreed in writing to pay such fees and expenses, (2) the Indemnifying
Party shall have failed promptly to assume the defense of such Proceeding and to
employ counsel reasonably satisfactory to such Indemnified Party in any such
Proceeding, or (3) the named parties to any such Proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and counsel to the Indemnified Party shall reasonably believe that a
material conflict of interest is likely to exist if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
the reasonable fees and expenses of no more than one separate counsel shall be
at the expense of the Indemnifying Party). The Indemnifying Party shall not be
liable for any settlement of any such Proceeding effected without its written
consent, which consent shall not be unreasonably withheld or delayed. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

 

Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Business Days of written notice thereof to the
Indemnifying Party; provided, that, the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is judicially
determined not to be entitled to indemnification hereunder.

 



  31

   



 

(d) Contribution. If the indemnification under Section 6(a) or 6(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys' or
other fees or expenses incurred by such party in connection with any Proceeding
to the extent such party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section was available to such party
in accordance with its terms.

 

The Parties agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), Investor shall not be
required to contribute pursuant to this Section 6(d), in the aggregate, any
amount in excess of the amount by which the net proceeds actually received by
Investor from the sale of the Registrable Securities subject to the Proceeding
exceeds the amount of any damages that Investor has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

7. Miscellaneous.

 

(a) Remedies. In the event of a breach by the Company or by Investor of any of
their respective obligations under this Agreement, Investor or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, shall be entitled
to specific performance of its rights under this Agreement. Each of the Company
and Investor agrees that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall not assert
or shall waive the defense that a remedy at law would be adequate.

 

(b) Compliance. Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.

 

(c) Discontinued Disposition. By its acquisition of Registrable Securities,
Investor agrees that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c)(iii) - (vi),
Investor will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until it is advised in writing (the “Advice”) by
the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company will use its best efforts
to ensure that the use of the Prospectus may be resumed as promptly as is
practicable.

 

(d) Amendments and Waivers. This Agreement may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and Investor. A waiver by either the Company or Investor on one matter shall not
be construed as a waiver on all matters.

 

(e) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Subscription Agreement.

 



  32

   



 

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the Parties. The
Company may not assign (except by merger) its rights or obligations hereunder
without the prior written consent of Investor. Investor may assign its rights
hereunder without the written consent of the Company.

 

(g) No Inconsistent Agreements. Neither the Company nor any of its subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to Investor in this Agreement or otherwise conflicts with the
provisions hereof.

 

(h) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a ".pdf" format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or ".pdf" signature page were an original
thereof.

 

(i) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Subscription Agreement.

 

(j) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law or those provided in the
Subscription Agreement.

 

(k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(l) Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

[SIGNATURE PAGE FOLLOWS]

 



  33

   



 

IN WITNESS WHEREOF, Company and Investor have entered into this Registration
Rights Agreement as of the date first written above.

 



Company

SolarWindow Technologies, Inc.



By:

 



Name:

John Conklin



Title:

President and Chief Executive Officer



Individual (Natural Persons) Investor:



 



PrintName:



Entity Investors:



Name:



By:

 



Name:



Title:



 



  34

   



 

SCHEDULE A

 

ACCREDITED INVESTOR AND FAMILY, FRIENDS AND BUSINESS ASSOCIATES CERTIFICATIONS

 

TO: SolarWindow Technologies, Inc. (the "Corporation")

 

CERTIFICATE

 

In connection with the purchase of Shares (the "Purchased Securities") of
Corporation, the undersigned hereby represents, warrants and certifies that:

 



I. ALL SUBSCRIBERS PURCHASING UNDER THE "ACCREDITED INVESTOR" EXEMPTION

  

1.



the Purchaser (the undersigned or, if the undersigned is purchasing the
Purchased Securities as agent on behalf of a disclosed beneficial purchaser who
is purchasing the Purchased Securities as principal, such beneficial purchaser
being referred to herein as the "Purchaser") is resident in the Province of
Canada described in the Subscriber's Details on page 2 of this Agreement;

  

2.



the Purchaser is purchasing the Purchased Securities as principal or is deemed
under National Instrument 45-106 - Prospectus Exemptions of the Canadian
Securities Administrators ("NI 45-106") or under the Securities Act (Ontario) to
be purchasing the Purchased Securities as principal; and

  

3.

  

the Purchaser is (please initial the appropriate line below):



(a)



_________ an "accredited investor" within the meaning of NI 45-106 or section
73.3(1) of the Securities Act (Ontario), by virtue of satisfying the indicated
criterion as set out in appendix "A" to this certificate.

  



(You must also (i) initial the appropriate line in Appendix A to this
certificate, and (ii) complete Form 45-106F9 in Appendix B); or

  

II. BRITISH COLUMBIA, ALBERTA AND ONTARIO SUBSCRIBERS PURCHASING UNDER THE
"FAMILY, FRIENDS AND BUSINESS ASSOCIATES" EXEMPTION

  

4.

  

the Purchaser is (please initial the appropriate line below):



(a)

  

_________ a director, executive officer or control person of the Corporation, or
of an affiliate of the Corporation;



(b)

  

_________ a spouse, parent, grandparent, brother, sister, child or grandchild of
____________ (name of person) a director, executive officer or control person of
the Corporation, or of an affiliate of the Corporation;



(c)



_________ a parent, grandparent, brother, sister, child or grandchild of the
spouse of ____________(name of person) a director, executive officer or control
person of the Corporation, or of an affiliate of the Corporation;







  35

   







(d)



_________ a close personal friend (by reason of the fact that you have directly
known such individual well enough and for a sufficient period of time and in a
sufficiently close relationship (where such relationship is direct and extends
beyond being a relative or a member of the same organization, association or
religious group or a client, customer or former client or customer or being a
close personal friend of a close personal friend of such individual) to be in a
position to assess the capabilities and the trustworthiness of such individual)
of ____________ (name of person) a director, executive officer or control person
of the Corporation, or of an affiliate of the Corporation;

  



For the purposes of National Instrument 45-106, and this Certificate, "close
personal friend" means an individual who has known the named director, executive
officer, control person or founder well enough and for a sufficient period of
time to be in a position to assess the capabilities and trustworthiness of that
person. An individual's relationship with the named director, executive officer,
control person or founder must be direct. An individual is not a "close personal
friend" solely because that individual is a relative, a client, customer, former
client or former customer of, or is a member of the same organization,
association or religious group as, the named director, executive officer,
control person or founder.

  



(e)



_________ a close business associate (by reason of the fact that you have had
direct sufficient prior business dealings with such individual (where such
relationship is direct and extends beyond being a client, customer or former
client or customer or being a close business associate of a close business
associate of such individual) to be in a position to assess the capabilities and
trustworthiness of such individual) of ____________ (name of person) a director,
executive officer or control person of the Corporation, or of an affiliate of
the Corporation;

  



For the purposes of National Instrument 45-106, and this Certificate, "close
business associate" means an individual who has had sufficient prior business
dealings with the named director, executive officer, control person or founder
to be in a position to assess the capabilities and trustworthiness of that
person. An individual's relationship with the named director, executive officer,
control person or founder must be direct. An individual is not a "close business
associate" solely because that individual is a client, customer, former client
or former customer of, or is a casual business associate of, or is a person
introduced or solicited for the purpose of purchasing securities by, the named
director, executive officer, control person or founder.

  



(f)



_________ a founder of the Corporation or a spouse, parent, grandparent,
brother, sister, child, grandchild, close personal friend (by reason of the fact
that you have directly known such individual well enough and for a sufficient
period of time and in a sufficiently close relationship (where such relationship
is direct and extends beyond being a relative or a member of the same
organization, association or religious group or a client, customer or former
client or customer or being a close personal friend of a close personal friend
of such individual) to be in a position to assess the capabilities and the
trustworthiness of such individual) or close business associate (by reason of
the fact that you have had direct sufficient prior business dealings with such
individual (where such relationship is direct and extends beyond being a client,
customer or former client or customer or being a close business associate of a
close business associate of such individual) to be in a position to assess the
capabilities and trustworthiness of such individual) of ____________ (name of
person) a founder of the Corporation;



  



(g)

   

________ a parent, grandparent, brother, sister, child or grandchild of a spouse
of ____________ (name of person) a founder of the Corporation;



(h)



_________ a person or company of which a majority of the voting securities are
beneficially owned by, or a majority of the directors are, persons or companies
described in subsections 4(a) to 4(g) above; or

  

 

(i)

_________ a trust or estate of which all of the beneficiaries or a majority of
the trustees are persons or companies described in subsections 4(a) to 4(g)
above.



     





 





(If you are a resident of Ontario purchasing under the "Family, Friends and
Business Associates" Exemption, you must also complete Form 45-106F12 in
Appendix C to this certificate)

  

5.



the above representations and warranties will be true and correct both as of the
execution of this certificate and as of the closing time of the purchase and
sale of the Purchased Securities and acknowledges that they will survive the
completion of the issue of the Purchased Securities.

  

The undersigned acknowledges that the foregoing representations and warranties
are made by the undersigned with the intent that they be relied upon in
determining the suitability of the Purchaser as a purchaser of the Purchased
Securities and that this certificate is incorporated into and forms part of the
Subscription Agreement and the undersigned undertakes to immediately notify the
Corporation of any change in any statement or other information relating to the
Purchaser set forth herein which takes place prior to the closing time of the
purchase and sale of the Purchased Securities.

   



Dated: ________________, 2017.

 

 



Print name of Subscriber

 



By:

 



Signature

 

 

 



Title

 

 



(please print name of individual whose signature appears above, if different
from the name of the Subscriber printed above)

 



 



  36

   



 

Appendix A to Schedule A

 

Part 1: Accredited Investor for all Provinces (defined in NI 45-106):

 

FOR ALL ACCREDITED INVESTORS

 

Please initial the criteria that applies to you:

 



____



(a)

  

except in Ontario, a Canadian financial institution or an authorized foreign
bank listed in Schedule III of the Bank Act (Canada),



____



(b)

   

except in Ontario, the Business Development Bank of Canada incorporated under
the Business Development Bank of Canada Act (Canada),



____



(c)



except in Ontario, a subsidiary of any person referred to in paragraph (a) or
(b), if the person owns all of the voting securities of the subsidiary, except
the voting securities required by law to be owned by directors of that
subsidiary,

  

____



(d)



except in Ontario, a person registered under the securities legislation of a
jurisdiction of Canada as an adviser or dealer,

  

____



(e)



an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d),

  

____



(e.1)



an individual formerly registered under the securities legislation of a
jurisdiction of Canada, other than an individual formerly registered solely as a
representative of a limited market dealer under one or both of the Securities
Act (Ontario) or the Securities Act (Newfoundland and Labrador),

  

____



(f)



except in Ontario, the Government of Canada or a jurisdiction of Canada, or any
crown corporation, agency or wholly-owned entity of the Government of Canada or
a jurisdiction of Canada,

  

____



(g)



except in Ontario, a municipality, public board or commission in Canada and a
metropolitan community, school board, the Comité de gestion de la taxe scolaire
de l'île de Montréal or an intermunicipal management board in Quebec,

  

____



(h)



except in Ontario, any national, federal, state, provincial, territorial or
municipal government of or in any foreign jurisdiction, or any agency of that
government,

  

____



(i)



except in Ontario, a pension fund that is regulated by the Office of the
Superintendent of Financial Institutions (Canada) or a pension commission or
similar regulatory authority of a jurisdiction of Canada,

  

____



(j)



an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that, before taxes, but net of any
related liabilities, exceeds $1,000,000,

  

____



(j.1)

  

an individual who beneficially owns financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
$5,000,000,



 



  37

   



 



____



(k)



an individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,

  

____



(l)



an individual who, either alone or with a spouse, has net assets of at least
$5,000,000,

  

____



(m)



a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements,

  

____



(n)

  

an investment fund that distributes or has distributed its securities only to



(i)

  

a person that is or was an accredited investor at the time of the distribution,



(ii)

  

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment] and 2.19 [Additional investment in
investment funds] of NI 45-106, or



(iii)



a person described in paragraph (i) or (ii) immediately above that acquires or
acquired securities under section 2.18 [Investment fund reinvestment] of NI
45-106,



____



(o)



an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Quebec,
the securities regulatory authority, has issued a receipt,

  

____



(p)



a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account by the trust company or trust corporation, as
the case may be,

  

____



(q)



a person acting on behalf of a fully managed account managed by that person, if
that person is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction,

  

____



(r)



a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded,

  

____



(s)



an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function,

  

____



(t)



a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors,

  

____



(u)

  

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser,







____



(v)



a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Quebec, the regulator as an accredited investor, or

  

____



(w)



a trust established by an accredited investor for the benefit of the accredited
investor's family members of which a majority of the trustees are accredited
investors and all of the beneficiaries are the accredited investor's spouse, a
former spouse of the accredited investor or a parent, grandparent, brother,
sister, child or grandchild of that accredited investor, of that accredited
investor's spouse or of that accredited investor's former spouse.







NOTE:

The Subscriber should initial or place a check-mark beside the portion of the
above definition applicable to the Subscriber.



 



  38

   



 

Part 2: Accredited Investor in Ontario (defined in section 73.3(1) of the
Securities Act (Ontario)):

 

FOR ONTARIO ACCREDITED INVESTORS ONLY

 

Please initial the criteria that applies to you:

 



____



(x)



a financial institutional listed in Schedule I, II or III of the Bank Act
(Canada), an association to which the Cooperative Credit Association Act
(Canada) applies or a central cooperative credit society for which an order has
been made under subsection 473(1) of that Act, or a loan corporation, trust
company, trust corporation, insurance company, treasury branch, credit union,
caisse populaire, financial services cooperative or credit union league or
federation that is authorized by a statute of Canada or Ontario to carry on
business in Canada or Ontario, as the case may be,

  

____



(y)



the Business Development Bank of Canada,

  

____



(z)



a subsidiary of any person referred to in paragraph (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary,

  

____



(aa)



a person or company registered under the securities legislation of a province or
territory of Canada as an adviser or dealer, except as otherwise prescribed by
the regulations,

  

____



(bb)



the Government of Canada, the government of a province or territory of Canada,
or any Crown corporation, agency or wholly-owned entity of the Government of
Canada or of the government of a province or territory of Canada,

  

____



(cc)



a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l'île de
Montréal or an intermunicipal management board in Quebec,

  

____



(dd)



any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government,

  

____



(ee)



a pension fund that is regulated by the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada, or



 



____



(ff)



a person or company that is recognized or designated by the Ontario Securities
Commission as an accredited investor.



 



NOTE:

The Subscriber should initial or place a check-mark beside the portion of the
above definition applicable to the Subscriber.



 

For the purposes of Parts 1 and 2:

 



(a)

  

"Canadian financial institution" means



(i)



an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of the Cooperative Credit Associations Act (Canada), or

  



(ii)



a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;











  39

   

 



(b)



"control person" has the meaning ascribed to that term in securities legislation
except in Manitoba, Ontario, Quebec, Nova Scotia, Newfoundland and Labrador,
Prince Edward Island, the Northwest Territories and Nunavut where "control
person" means any person that holds or is one of a combination of persons that
hold

   



(iii)

  

a sufficient number of any of the securities of an issuer so as to affect
materially the control of the issuer, or



(iv)

  

more than 20% of the outstanding voting securities of an issuer except where
there is evidence showing that the holding of those securities does not affect
materially the control of that issuer;



(c)

  

"eligibility adviser" means



(v)



a person that is registered as an investment dealer or in an equivalent category
of registration under the securities legislation of the jurisdiction of a
purchaser and authorized to give advice with respect to the type of security
being distributed, and

 

 

  



(vi)



in Saskatchewan or Manitoba, also means a lawyer who is a practising member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not:

 

 

  



(A)

  

have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders or control persons, and



(B)



have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;

  

(d)

  

"executive officer" means, for an issuer, an individual who is



(vii)

  

a chair, vice-chair or president,



(viii)

  

a vice-president in charge of a principal business unit, division or function
including sales, finance or production,



(ix)

  

an officer of the issuer or any of its subsidiaries and who performs a
policy-making function in respect of the issuer, or



(x)

  

performing a policy-making function in respect of the issuer;



(e)



"financial assets" means cash, securities or a contract of insurance, a deposit
or an evidence of a deposit that is not a security for the purposes of
securities legislation;

  

(f)

  

"founder" means, in respect of an issuer, a person who,



(xi)

  

acting alone, in conjunction or in concert with one or more persons, directly or
indirectly, takes the initiative in founding, organizing or substantially
reorganizing the business of the issuer, and



(xii)

  

at the time of the trade is actively involved in the business of the issuer;



(g)



"fully managed account" means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction;

  











  40

   

 



(h)



"investment fund" for the purposes of Part 1 has the meaning ascribed thereto in
National Instrument 81-106 - Investment Fund Continuous Disclosure;

  

(i)

  

"person" for the purposes of Part 1 includes



(xiii)

 

an individual,



(xiv)

  

a corporation,



(xv)

  

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and



(xvi)

 

an individual or other person in that person's capacity as a trustee, executor,
administrator or personal or other legal representative;



except for Part 2 where "person" means

 

 



(xvii)

  

an individual,



(xviii)

  

a partnership,



(xix)

  

an unincorporated association,



(xx)

 

an unincorporated syndicate,



(xxi)

  

an unincorporated organization,



(xxii)

  

a trust,



(xxiii)

  

an executor,



(xxiv)

  

an administrator, and



(xxv)

  

a legal representative;



(j)



"related liabilities" means



(xxvi)

  

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or



(xxvii)

  

liabilities that are secured by financial assets.



(k)

  

"spouse" means, an individual who,



(xxviii)

  

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,



(xxix)

  

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or



(xxx)

  

in Alberta, is an individual referred to in paragraph (i) or (ii) immediately
above or is an adult interdependent partner within the meaning of the Adult
Interdependent Relationships Act (Alberta); and



"subsidiary" means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary;

  

Affiliated Entities and Control

 

 

1.

An issuer is considered to be an affiliate of another issuer if one of them is a
subsidiary of the other, or if each of them is controlled by the same person.

 

  

2.

A person (first person) is considered to control another person (second person)
if









 

a)

the first person, directly or indirectly, beneficially owns or exercises control
or direction over securities of the second person carrying votes which, if
exercised, would entitle the first person to elect a majority of the directors
of the second person, unless the first person holds the voting securities only
to secure an obligation,

 

 

  

 

b)

the second person is a partnership, other than a limited partnership, and the
first person holds more than 50% of the interests in the partnership, or

 

  



 

c)

the second person is a limited partnership and the general partner of the
limited partnership is the first person.







  41

   





Appendix B to Schedule A



Form 45-106F9

 

Form for Individual Accredited Investors





WARNING!

 

This investment is risky. Don't invest unless you can afford to lose all the
money you pay for this investment.

 



 



 

SECTION 1 TO BE COMPLETED BY ISSUER OR SELLING SECURITY HOLDER

 

 

1. About your investment

 

 

Type of securities: Units, each Unit consisting of one share of common stock and
one warrant to purchase one share of common stock

 

 

Issuer: SolarWindow Technologies, Inc.

SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER

 



 



2. Risk acknowledgement

 

This investment is risky. Initial that you understand that:

Your

 

initials

Risk of loss – You could lose your entire investment of $________.

 

Liquidity risk – You may not be able to sell your investment quickly – or at
all.

 

Lack of information – You may receive little or no information about your
investment.

 

Lack of advice – You may not receive advice from the salesperson about whether
this investment is suitable for you unless the salesperson is registered. The
salesperson is the person who meets with, or provides information to, you about
making this investments. To check whether the salesperson is registered, go to
www.aretheyregistered.ca.

 

3. Accredited investor status

 

 

You must meet at least one of the following criteria to be able to make this
investment. Initial the statement that applies to you. (You may initial more
than one statement.) The person identified in section 6 is responsible for
ensuring that you meet the definition of accredited investor. That person, or
the salesperson identified in section 5, can help you if you have questions
about whether you meet these criteria.

 

 

Your

 

initials



 

 



  42

   



 



¨ Your net income before taxes was more than $200,000 in each for the 2 most
recent calendar years, and you expect it to be more than $200,000 in the current
calendar year. (You can find your net income before taxes on your personal
income tax return.)

 



¨¨ Your net income before taxes combined with your spouse's was more than
$300,000 in each of the 2 most recent calendar years, and you expect your
combined net income before taxes to be more than $300,000 in the current
calendar year.

 



¨¨ Either alone or with your spouse, you own more than $1 million in cash and
securities, after subtracting any debt related to the case and securities.

 



¨ Either alone or with your spouse, you may have net assets worth more than $5
million. (Your net assets are your total assets (including real estate) minus
your total debt.)

 



 

4. Your name and signature



By signing this form, you confirm that you have read this form and you
understand the risks of making this investment as identified in this form.

 

 



First and last name (please print):

 



 

Signature:

 



Date:



 

SECTION 5 TO BE COMPLETED BY SALESPERSON

 



 

5. Salesperson information

 



 

[Instruction: The salesperson is the person who meets with, or provides
information to, the purchaser with respect to making this investment. That could
include a representative of the issuer or selling security holder, a registrant
or a person who is exempt from the registration requirement.]

 



 

First and last name of salesperson (please print):

 

 

Telephone:

 



 

Email:

 

Name of firm (if registered):

 









  43

   

 



SECTION 6 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER



6. For more information about this investment

 



 

John A. Conklin, President and Chief Executive Officer

 



SolarWindow, Technologies, Inc.

 



10632 Little Patuxent Parkway, Suite 406

 



Columbia, MD 21044

 



Toll Free: (800)213-0689

 



Direct: (301)579-5053

 

  



For investment in an investment fund

 



[Insert name of investment fund]

 



[Insert name of investment fund manager]

 



[Insert address of investment fund manager]

 



[Insert telephone number of investment fund manager]

 



[Insert email address of investment fund manager]

 



[If investment is purchased from a selling security holder, also insert name,
address, telephone number and email address of selling security holder here]

 



For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www. securities-administrators.ca

 



 



  44

   



 

Appendix C to Schedule A

 

Form 45-106F12

 

FOR RESIDENTS OF ONTARIO ONLY

 

Risk Acknowledgement Form for Family, Friend and Business Associate Investors

 



 

WARNING!

 



This investment is risky. Don't invest unless you can afford to lose all the
money you pay for this investment.

 



 



 

SECTION 1 TO BE COMPLETED BY ISSUER

 



 

1. About your investment

 



 

Type of securities:

 



 

Issuer:



 

SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER

 





2. Risk acknowledgement



This investment is risky. Initial that you understand that:



Your

initials



Risk of loss – You could lose your entire investment of $________.

 



 

Liquidity risk – You may not be able to sell your investment quickly – or at
all.

 



Lack of information – You may receive little or no information about your
investment. The information you receive may be limited to the information
provided to you by the family member, friend or close business associate
specified in section 3 of this form.

 



3. Family, friend or business associate status

  

You must meet at least one of the following criteria to be able to make this
investment. Initial the statement that applies to you:



Your

initials



A) You are:

 



1. [check all applicable boxes]



 



  45

   



 



o a director of the issuer or an affiliate of the issuer

 



o an executive officer of the issuer or an affiliate of the issuer

 



o a control person of the issuer or an affiliate of the issuer

 



o a founder of the issuer

 



OR

 



2. [check all applicable boxes]

 



o a person of which a majority of the voting securities are beneficially owned
by, or a majority of the directors are, (i) individuals listed in (1) above
and/or (ii) family members, close personal friends or close business associates
of individuals listed in (1) above

 



o a truest or estate of which all of the beneficiaries or a majority of the
trustees or executors are (i) individuals listed in (1) above and/or (ii) family
members, close personal friends or close business associates of individuals
listed in (1) above



B) You are a family member of ________________________, who holds the following
position at the issuer or an affiliate of the issue: __________________________.





You are the ____________________________ of that person or that person's spouse.



C) You are a close personal friend of _________________________, who holds the
following position at the issuer or an affiliate of the issuer:
_____________________.

 



You have known that person for _______ years.



4. Your name and signature



By signing this form, you confirm that you have read this form and you
understand the risks of making this investment as identified in this form. You
also confirm that you are eligible to make this investment because you are a
family member, close personal friend or close business associate of that person
identified in section 5 of this form.



First and last name (please print):







Signature: 





 

Date:



SECTION 5 TO BE COMPLETED BY PERSON WHO CLAIMS THE PERSONAL RELATIONSHIP, IF
APPLICABLE

  









  46

   

 



5. Contact person at the issuer or an affiliate of the issuer

  

[Instruction: To be completed by the director, executive officer, control person
or founder with whom the purchaser has a close personal relationship indicated
under sections 3B, C or D of this form.]

  

   



By signing this for, you confirm that you have, or your spouse has, the
following relationship with the purchaser: [check the box that applies]

  



o family relationship as set out in section 3B of this form

  



o close personal friendship as set out in section 3C of this form

  



o close business associate relationship as set out in section 3D of this form

  

First and last name of contact person (please print):

  

Position with the issuer or affiliate of the issuer (director, executive
officer, control person or founder):

  

Telephone:

  

Email:



Signature:

  

Date:



SECTION 6 TO BE COMPLETED BY THE ISSUER

  

6. For more information about this investment

  

For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www. securities-administrators.ca

  

Signature of executive officer of issuer (other than the purchaser):

  

Date:



 

 



47



 